Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 1-13, 15, 16, 23, 24 are canceled. Claims 14, 17-22, 25-27 are amended. Claims 28-34 are withdrawn. New claims 35-39 are added.
Newly submitted claim 38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 38 is directed to another viral antigen (HPV); as previously indicated in the Restriction Action issued 8/19/2021, the species are independent or distinct because: (lipid; ingredients; antigen; aerosol/liquid; membrane/nucleocapsid) in the instant case, the products are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (membrane and/or nucleocapsid; lipid or combination thereof; antigen or combination thereof) in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a combination of components as a whole (for example, membrane and nucleocapsid) has particular effect. Further, the subcombination has separate utility as each individual component (for example, just nucleocapsid) has particular distinct effect; (method of administration) in the instant case, the different methods of administration use patentably distinct steps, products and have patentably distinct effects. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 14, 17-22, 25-27, 35-37, 39 are under consideration.

Priority 
2. Applicant contends: the presently claimed invention has full enablement and support in priority documents 15/702063 and 12/988236.
It is noted applicant has deleted recitations to SARS CoV-2 (claims 18, 20 for example) and disclosed coronavirus antigen in 12/988236 as well as 61/045837 ([0072]). Spike protein, S1 protein, nucleocapsid protein are not disclosed in 15/702063 and 12/988236.

				Declaration Submission
3. The Declaration under 37 CFR 1.132 filed 5/2/2022 is insufficient to overcome the rejection of claims 14, 17-22, 25-27, 35-37, 39 based upon Platscher et al., Burt et al., and Lien et al. as set forth in the last Office action and below for the reasons as indicated below.

Claim Objections
4. (previous objection, withdrawn as to claims 15-27; new objection as to claims 36, 37) Claims 36, 37 are objected to because of the following informalities:  
In view of applicant’s amendments and arguments, the objection is withdrawn as to claims 15-27.
As to new claim 36, the claim has a misspelling and should recite “at least”.
As to new claim 37, for improved language the claim should recite “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 14, 15, 25-27 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 14-27 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing immunostimulatory effect in an immune system of a mammal to respond therapeutically, does not reasonably provide enablement for enhancing immunostimulatory effect in an immune system of a mammal to respond prophylactically. 
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (previous rejection, withdrawn as to claims 18, 20, 21, 22 and canceled claims 23, 24; new, necessitated by amendment as to claim 19) Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 19 as submitted 5/2/2022.
Applicant contends: the claims have been amended; nucleocapsid proteins are a viral structural protein.
In view of applicant’s amendments, the rejection is withdrawn as to claims 18, 20, 21, 22 and canceled claims 23, 24.
As to claim 19, it is not clear what S1 refers to and to what virus it refers to.

Claim Rejections - 35 USC § 103
8. (previous rejection, withdrawn) Claims 18, 20, 21, 23, 24 were rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Burt et al. as applied to claims 14-17, 25-27 above, and further in view of Zhang et al. (CN111217918; previously cited)(See also the EPO English translation of specification of Zhang et al. (CN111217918; previously cited)).
Applicant contends: neither Platscher et al. not Burt et al. disclose the claimed invention; Zhang et al. fails to correct the deficiencies.
In view of applicant’s amendments, the rejection is withdrawn.

9. (previous rejection, withdrawn) Claim 19 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Burt et al. and further in view of Zhang et al. as applied to claims 18, 20, 21, 23, 24 above, and further in view of Wrapp et al. (“Cryo-EM structure of the 2019-nCoV spike in the prefusion conformation,” Science 367: 1260-1263 (2020); previously cited).
Applicant contends: neither Platscher et al. in view of Burt et al. and further in view of Zhang et al. disclose the claimed invention; Wrapp et al. fails to correct the deficiencies.
In view of applicant’s amendments, the rejection is withdrawn.

10. (previous rejection, withdrawn) Claim 22 was rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Burt et al. and further in view of Zhang et al. as applied to claims 18, 20, 21, 23, 24 above, and further in view of Lien et al. (US20100112002; previously cited).
Applicant contends: neither Platscher et al. in view of Burt et al. and further in view of Zhang et al. disclose the claimed invention; Lien et al. fails to correct the deficiencies.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11. (previous rejection, maintained as to claims 14, 17, 25-27; new, necessitated by amendment as to claims 18-21, 35-37, 39; withdrawn as to canceled claims 15, 16) Claims 14, 17-21, 25-27, 35-37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platscher et al. (US20080014254)(cited in applicant’s IDS submitted 6/12/2020) in view of Burt et al. (US20060286124; previously cited).
See claims 14, 17-21, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the Office has not met the burden of establishing a prima facie case of obviousness; Platscher et al. is directed to compositions and method of making high purity DOTAP chloride crystal salts for the delivery of active compounds; Platscher et al. discloses the use of cationic lipids as an inert vehicle for delivering active compounds; the reference does not disclose or suggest the use of cationic lipids to induce an immunostimulatory adjuvant effect or an antigen specific T-cell response independently of an active compound or that one enantiomer of DOTAP exhibits superior potency and safety, properties of the presently claimed invention; the compositions disclosed in Burt et al. comprise adjuvant, excipient, S protein; the adjuvants in Burt et al. are composes of bacterial derived proteins or aluminium hydroxide; Burt et al. does not disclose or suggest composition as claimed; the present invention demonstrates that not only do cationic lipids induce immunostimulatory adjuvant effect and T-cell response but that surprisingly one enantiomer, R-DOTAP, has superior potency and safety as compared to racemic DOTAP mixture or S-DOTAP alone; in Example 5, R-DOTAP demonstrated superior efficacy compared to racemic mixture and S-DOTAP alone; Example 7 demonstrated potency of R-DOTAP to reduce tumor burden in mice HPV cancer model; in Figure 15, higher doses of racemic DOTAP were required to achieve that same amount of tumor reduction as R-DOTAP; applicants submit a Declaration describing the superior potency of R-DOTAP as well as superior safety at lower doses; R-DOTAP independently induces immune response that combined with antigen-specific immune response induced by antigen provides enhanced immunostimulatory response; one of skill in the art would not derive the instant invention on the based on the disclosures of Platscher et al. and Burt et al.; Platscher et al. discloses the use of cationic lipid as vehicle; neither Platscher et al. nor Burt et al. disclose or suggest enhancing immune response with a composition comprising two components that independently induce immunostimulatory response; there is not motivation for one of skill in the art to combine lipids with antigens as disclosed by the references; there is no expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. As to claims 14, 17-21, 27, 35-37, 39, it is noted that Platscher et al. teaches: 2R-DOTAP (abstract)(which reads on language as recited in claims 14, 35); the enantiomers are optically active [0041]; for use in the preparation of medicament formulations with excellent stability and constant and good quality for a virtually unlimited time [0057]; to provide liposomes [0059]. Burt et al. teaches: coronavirus antigens (claims 14, 39); S (spike) protein, S1 [0043](as recited in claims 18, 19, interpreted to read on membrane protein as recited in claim 20); nucleic acids [0061](as recited in claim 21); IL-2 [0111].
As to claims 27, 35-37, in view of the instant claim language, such recitations are considered to flow from the composition and step as recited in claim 1 in view of the teachings of Platscher et al. in view of Burt et al. (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is maintained that in view of the instant claim language, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Platscher et al. in view of Burt et al.
Further, it is noted that the instant claims recite “comprising” and are interpreted in an open ended fashion and do not exclude other components (See MPEP 2111). It is noted that Platscher et al. teaches use of adjuvant (claim 30); Burt et al. teaches: liposome; adjuvant [0010]. It is also reiterated that the instant claims recite “comprising” are not so limited to the R-DOTAP enantiomer and do not exclude other components or racemic forms or combinations.
It is already well known in the prior art that DOTAP has adjuvant properties (See Bei et al. (“The use of a cationic liposome formulation (DOTAP) mixed with a recombinant tumor-associated antigen to induce immune responses and protective immunity in mice,” J Immunother 21(3): 159-69 (1998))(cited in applicant’s IDS submitted 6/12/2020) teaches: the cationic liposome DOTAP is a well-known transfection reagent; it has been manufactured and approved for clinical use, is readily available, and can be easily used an adjuvant (abstract)). Further, Platscher et al. is not so limited as applicant contends. Platscher et al. does not use the word “inert”, and also teaches: preparation of medicaments (abstract); DOTAP chloride belongs to the class of cationic lipids; liposomes [0011]; the invention consequently furthermore also relates to the pharmaceutical compositions resulting from the use of the DOTAP chloride forms claimed. Pharmaceutical compositions of this type can comprise the crystal modifications of (2R,S)-, (2S)- and (2R)-DOTAP chloride together with other pharmaceutical active compounds and known adjuvants usually employed in medicament preparation, as well as one or more solvents [0063]. 
As to features disclosed by applicant such as potency of R-DOTAP, independent induction of immunostimulatory response, low dose, safety, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as indicated above the instant claims recite “comprising” and are interpreted in an open ended fashion not excluding other components (See MPEP 2111). Further, Platscher et al. already teaches or suggests use of compositions with vaccines [0064], such as that disclosed in Burt et al. 
In view of the instant claim language, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Platscher et al. and Burt et al. As to “enhancing immunostimulatory effect in an immune system of a mammal”, such language is not explicitly defined or limited in the specification, and further, it is noted that applicant’s specification already teaches wherein cationic lipids act as immunostimulators [0102-0103](Platscher et al. teaches: preparation of medicaments (abstract); DOTAP chloride belongs to the class of cationic lipids; liposomes [0011])((See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.)).
The rejection is maintained and extended for reasons of record.

12. (new, necessitated by amendment) Claim 22 is rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Platscher et al. in view of Burt et al. as applied to claims 14, 17-21, 25-27, 35-37, 39 above, and further in view of Lien et al. (US20100112002; previously cited).
See claim 22 as submitted 5/2/2022.
See the teachings of Platscher et al. in view of Burt et al. above.
Platscher et al. in view of Burt et al. does not teach modification to increase immunogenicity, safety, or stability.
Lien et al. teaches: modifying microorganisms to contain molecule that stimulates innate receptor; sufficiently strong that the administration results in immune response that is stronger [0030](interpreted an increasing immunogenicity as recited in claim 22); wherein microorganisms can be virus [0031]; for use in vaccines [0008].
One of ordinary skill in the art would have been motivated to modify antigen as taught by Lien et al. the composition as taught by Platscher et al. in view of Burt et al. Lien et al. teaches modification of vaccine, and Platscher et al. in view of Burt et al. as teaches such a vaccine (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for modifying antigen as taught by Lien et al. the composition as taught by Platscher et al. in view of Burt et al. as There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Platscher et al. in view of Burt et al. as and Lien et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
13. (previous rejection, withdrawn) Claims 18-24 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. as applied to claims 14-17, 25-27 above and further in view of Zhang et al., Wrapp et al. and Lien et al. (references cited above).
In view of applicant’s amendments, the rejection is withdrawn.

14. (previous rejection, withdrawn) Claims 18-24 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. as applied to claims 14-17, 25-27 above and further in view of Zhang et al., Wrapp et al. and Lien et al. (references cited above).
In view of applicant’s amendments, the rejection is withdrawn.

15. (previous rejection, withdrawn) Claims 14-27 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/383104 in view of Platscher et al., Zhang et al., Wrapp et al. and Lien et al. (references cited above).
In view of applicant’s amendments, the rejection is withdrawn.

16. (previous rejection, withdrawn) Claims 14-27 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/383378 in view of Platscher et al., Zhang et al., Wrapp et al. and Lien et al. (references cited above).
In view of applicant’s amendments, the rejection is withdrawn.

17. (previous rejection, withdrawn) Claims 18-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al., Burt et al., as applied to claims 14-17, 25-27 above and further in view of Zhang et al., Wrapp et al. and Lien et al. (references cited above).
In view of applicant’s amendments, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18. (previous rejection, maintained as to claims 14, 17, 25-27; new, necessitated by amendment as to claims 18-21, 35-37, 39) Claims 14, 17-21, 25-27, 35-37, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469 in view of Platscher et al. in view of Burt et al. (references cited above).
See claims 14, 17-21, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable; 
In view of applicant’s amendments, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469 recite formulation consisting of one or more cationic lipids together with at least one antigen; DOTAP.
Claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469 do not recite R-DOTAP; coronavirus antigen.
See the teachings of Platscher et al. and Burt et al. above.
One of ordinary skill in the art would have been motivated to use R-DOTAP and antigen as taught by Platscher et al. and Burt et al. with claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469. Claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469 recite use of DOTAP and antigen, and Platscher et al. and Burt et al. teach such forms of DOTAP and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using R-DOTAP and antigen as taught by Platscher et al. and Burt et al. with claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of copending Application No. 14/531469. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

19. (new, necessitated by amendment) Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. as applied to claims 14, 17-21, 25-27, 35-37, 39 above and further in view of Lien et al. (references cited above).
See claim 22 as submitted 5/2/2022.
See the recitations of claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. above.
Claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. do not teach modification to increase immunogenicity, safety, or stability.
See the teachings of Lien et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Lien et al. with the composition as taught by claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. Claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. recite coronavirus antigen, and Lien et al. teaches the advantages to modifying such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Lien et al. with the composition as taught by claims 29-31, 33, 37-39, 41, 42, 45-48, 71-74 of 14/531469 in view of Platscher et al. and Burt et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

20. (previous rejection, maintained as to claims 14, 17, 25-27; new, necessitated by amendment as to claims 18-21, 35-37, 39) Claims 14, 17-21, 25-27, 35-37, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. (references cited above).
See claims 14, 17-21, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
In view of applicant’s amendments, claims 1-8, 11-19 of copending Application No. 17/061464 recite a method comprising administering cationic lipid; DOTAP; antigen; R-DOTAP.
Claims 1-8, 11-19 of copending Application No. 17/061464 do not recite coronavirus antigen.
See the teachings of Burt et al. above.
One of ordinary skill in the art would have been motivated to use antigen as taught by Burt et al. with claims 1-8, 11-19 of copending Application No. 17/061464. Claims 1-8, 11-19 of copending Application No. 17/061464 recite use of antigen, and Burt et al. teaches an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen as taught by Burt et al. with claims 1-8, 11-19 of copending Application No. 17/061464. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

21. (new, necessitated by amendment) Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. as applied to claims 14, 17-21, 25-27, 35-37, 39 above and further in view of Lien et al. (references cited above).
See claim 22 as submitted 5/2/2022.
Claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. do not teach modification to increase immunogenicity, safety, or stability.
See the teachings of Lien et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Lien et al. with the composition as taught by claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. Claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. recite coronavirus antigen, and Lien et al. teaches the advantages to modifying such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Lien et al. with the composition as taught by claims 1-8, 11-19 of copending Application No. 17/061464 in view of Burt et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

22. (previous rejection, maintained as to claims 14, 17-22, 25-27; new, necessitated by amendment as to claims 35-37, 39) Claims 14, 17-22, 25-27, 35-37, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/383104 in view of Platscher et al. and Lien et al. (references cited above).
See claims 14, 17-22, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
In view of applicant’s amendments, claims 1-44 of copending Application No. 17/383104 recite method of treating coronavirus comprising administering at least one cationic lipid with at least one coronavirus associated antigen; DOTAP.
Claims 1-44 of copending Application No. 17/383104 do not recite R-DOTAP; modification to increase immunogenicity, safety, or stability.
See the teachings of Platscher et al. and Lien et al. above.
One of ordinary skill in the art would have been motivated to use components and steps as taught by Platscher et al. and Lien et al. with the method as recited in claims 1-44 of copending Application No. 17/383104. Claims 1-44 of copending Application No. 17/383 104 recite method using DOTAP and coronavirus antigen, and Platscher et al. and Lien et al. teach such an enantiomer and the advantages to modifying such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Platscher et al. and Lien et al. with the method as recited in claims 1-44 of copending Application No. 17/383104. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

23. (previous rejection, maintained as to claims 14, 17-22, 25-27; new, necessitated by amendment as to claims 35-37, 39) Claims 14, 17-22, 25-27, 35-37, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/383378 in view of Platscher et al. and Lien et al. (references cited above).
See claims 14, 17-22, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
In view of applicant’s amendments, claims 1-20 of copending Application No. 17/383378 recite method comprising administration of at least one cationic lipid and coronavirus antigen; DOTAP.
Claims 1-20 of copending Application No. 17/383378 do not recite R-DOTAP; modification to increase immunogenicity, safety, or stability.
See the teachings of Platscher et al. and Lien et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Platscher et al. and Lien et al. with the method as recited in claims 1-20 of copending Application No. 17/383378. Claims 1-20 of copending Application No. 17/383378 recite method using DOTAP and coronavirus antigen, and Platscher et al. and Lien et al. teach such an enantiomer and antigen as well as the advantages to modifying such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Platscher et al . and Lien et al. with the method as recited in claims 1-20 of copending Application No. 17/383378. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

24. (previous rejection, maintained as to claims 14, 17, 25-27; new, necessitated by amendment as to claims 18-21, 35-37, 39) Claims 14, 17-21, 25-27, 35-37, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. (references cited above).
See claims 14, 17-21, 25-27, 35-37, 39 as submitted 5/2/2022.
Applicant contends: the rejection should be held in abeyance until the claims are otherwise determined to be allowable.
In view of applicant’s amendments, claims 1-4, 6-44 of U.S. Patent No. 8877206 recite a method of treating a disease or infection in a mammal, the method comprising administering at least one cationic lipid together with at least one tumor-associated antigen or naturally-occurring microbial antigen, wherein the cationic lipid is administered to the mammal in an amount sufficient to activate the MAP kinase signaling pathway to elicit an immunostimulatory adjuvant effect, wherein a mouse dose of cationic lipid is between 10 nmol and about 400 nmol, and wherein the mammal dose of cationic lipid is determined from the mouse dose.
Claims 1-4, 6-44 of U.S. Patent No. 8877206 do not recite R-DOTAP; coronavirus antigen.
See the teachings of Platscher et al. and Burt et al. above.
One of ordinary skill in the art would have been motivated to use R-DOTAP and antigen as taught by Platscher et al. and Burt et al. with claims 1-4, 6-44 of U.S. Patent No. 8877206. Claims 1-4, 6-44 of U.S. Patent No. 8877206 recite use of DOTAP and antigen, and Platscher et al. and Burt et al. teach such forms of DOTAP and antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using R-DOTAP and antigen as taught by Platscher et al. and Burt et al. with claims 1-4, 6-44 of U.S. Patent No. 8877206. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

25. (new, necessitated by amendment) Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al., as applied to claims 14, 17-21, 25-27, 35-37, 39 above and further in view of Lien et al. (references cited above).
See claim 22 as submitted 5/2/2022.
See the recitations of claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. above.
Claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. do not recite modification to increase immunogenicity, safety, or stability.
See the teachings of Lien et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Lien et al. with the composition as taught by claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. Claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. recite coronavirus antigen, and Lien et al. teaches the advantages to modifying such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Lien et al. with the composition as taught by claims 1-4, 6-44 of U.S. Patent No. 8877206 in view of Platscher et al. and Burt et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
26. No claims are allowed.
27. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648